    ._~·
           ' At'l 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page 1 ofl   'J-
4                                                 UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                                                                                      (For Offenses Con1mitted On or After November 1, 1987)
                                                   v.
                                    Sergio Garcia-Ricardez                                            Case Number: 3:19-mj-21476

                                                                                                      Leila W Morg_an
                                                                                                      Deje'ndant's Attorney


            REGISTRATION NO. 84412298

            THE DEFENDANT:
             lg] pleaded guilty to count(s) 1 of Complaint
                                                         ~~~~~~~~~~~~~~~~~~~~~~~~~~~




              D was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                      Nature of Offense                                                                       Count Number(s)
            8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                             1
              D The defendant has been found not guilty on count(s)                              ~~~~~~~~~~~~~~~~~~~




              D Count(s)                                                                               dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                                ~ TIME SERVED                                    D                                           days

                 Assessment: $10 WAIVED lg] Fine: WAIVED
              lg].
             lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or rem!lval.       . \1..\C.1A'fr\e;1...
             ~ flCourt ri:pf¥WD;ends defendant be deported/removed with relative,C.rLrz. AlejQOMo Gi~(C\ ill' charged in case
               l1m\  :.i::1'1 I        I                .
                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                     Wednesda~ril   3, 2019
                                                                                                  Date of Imposition of Sentence


             Received        f'". () -r0 o/ L ~
                                            I
                                                                       F ~s ..             .ED
                                                                                 ~i'.J:..t!U
                            DUSM


                                                                        APR 0 3 2019
                                                               CLERK, IJ.S. Dl3TFllCT COURT
             Clerk's Office Copy                            SOUTHERN DISTRICT OF CALIFORNIA
                                                            BY                         DEPUTY
                                                                                                                                                    3:19-mj-21476
